Citation Nr: 1751424	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-38 340	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's September 28, 2015 decision which denied service connection for bilateral hearing loss.

(The other issues of service connection and increased ratings are the subject of a separate decision by the Board.)


REPRESENTATION

Moving party represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel





INTRODUCTION

The moving party served on active duty from May 1978 to May 1982 and from December 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the moving party's October 2015 motion alleging CUE in a September 28, 2015 Board decision.


FINDINGS OF FACT

1.  On September 28, 2015 the Board issued a decision in which it denied service connection for bilateral hearing loss.

2.  The September 28, 2015 Board decision which denied service connection for bilateral hearing loss considered the correct law and evidence as they then existed and was not the product of an undebatable error that would have changed the outcome.


CONCLUSION OF LAW

CUE in the Board's September 28, 2015 decision that denied service connection for bilateral hearing loss has not been demonstrated.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made. 38 C.F.R. § 20.1403(b) (2016).

Analysis

Under 38 U.S.C.A. § 7111 , the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A motion requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  In this case, the moving party's motion for review or revision was received by the Board in October 2015.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board's decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).  CUE motions must also clearly and specifically set forth the alleged error.  38 C.F.R. § 20.1404(b).

The Board notes that the Veteran took issue with several of the claims remanded for further development.  Specifically, he took issue with the Board's treatment of the claims for service connection for diabetes mellitus, coronary artery disease and hypertension.  In the September 2015 decision, however, the Board remanded those claims.  A remand does not constitute a final decision.  As a final decision was not rendered by the Board regarding those matters, they are not subject to collateral attack via CUE.  See 38 U.S.C.A. § 7111  (providing that a final decision by the Board is subject to being revised or reversed on the grounds of CUE) (emphasis added); see also 38 C.F.R. § 20.1400. 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In his October 2015 motion, the moving party argued that there was CUE in the Board's September 25, 2015 decision which denied service connection for bilateral hearing loss.  First, the Veteran alleges that the Board erred when it concluded that he had "normal" hearing on his separation examination.  Second, the Veteran took issue with the Board's affording more evidentiary weight to that of a VA examination than the Veteran's lay assertions.  Finally, the Veteran asserted that he filed his claim for service connection 22 years following his separation from service, not 40 years thereafter.  

As to the Veteran's first argument that the Veteran did not have "normal" hearing at separation, the evidence of record reflects otherwise.  The Veteran underwent a separation examination in October 1986.  There, audiometric testing was performed.  Audiometric readings at every frequency ranged from 0 decibels to 20 decibels.  The Court has stated that readings from 0 to 20 decibels indicate "normal" hearing for VA purposes.   See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss). In accordance with the Court's holding in Hensley, the Board was not in error when it concluded that the Veteran's hearing was "normal" at separation.

The second argument of the Veteran relates to how the Board weighed evidence.  As discussed above, this is insufficient to show CUE.  Eddy v. Brown, 9 Vet. App. 52 (1996). 

Finally, the Veteran asserts that the Board was incorrect in stating that he first mentioned hearing problems 40 years after service.  The Board was discussing this in the context of whether hearing loss manifested in service or within the one year presumptive period, such that the provisions relating to chronic diseases would apply.  At the time of the 2015 Board decision and currently, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, an organic disease of the nervous system, is a chronic disease. See VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017) (noting that the Compensation Service has determined that sensorineural hearing loss is an organic disease of the nervous system).  In addition, at the time of the 2015 Board decision and currently, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Thus, whether the Veteran first complained of hearing problems 22 or 40 years following service would not change the outcome of the decision in this case.  Service connection under these provisions would require some evidence of hearing loss manifesting in service or within one year of separation, and whether it manifested 22 or 40 years after service would not change the outcome of the decision.  Thus, any error in this regard would not be outcome determinative and cannot constitute CUE.  Glover, 185 F.3d 1328.

Based on the foregoing, the Board does not find any CUE in the September 25, 2015 Board decision which denied entitlement to service connection for bilateral hearing loss.  Accordingly, the Veteran's motion is denied.

ORDER

The motion to reverse or revise the Board's September 25, 2015 decision which denied service connection for bilateral hearing loss, on the grounds of CUE, is denied.



                       ____________________________________________
	Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



